
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14


Execution Copy
May 1, 2002

Hathaway Corporation
8228 Park Meadows Dr.
Littleton, Colorado 80124

Richard S. Warzala
102 Southwedge Drive
Getzville, NY 14068

Dear Mr. Warzala:

        Hathaway Corporation (the "Company") has determined that it is essential
to the best interests of the Company and its shareholders to foster the
continuous employment of key management personnel including you as President of
the Company. The board of directors of the Company (the "Board") recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control of the Company exists. Such possibility and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders. In addition, the Company seeks your unequivocal support in
realizing the maximum value per share to shareholders in the event of a
disposition of the Company. In the event of a change of control, we also seek
your cooperation in a smooth transition of management. These objectives require
employment arrangements that provide security to you in the face of uncertainty.

        The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

        In order to induce you to remain in the employ of the Company, and in
consideration of your agreements set forth in Section 2(ii), the Company agrees
that you shall receive the severance benefits set forth in this letter agreement
("Agreement") in the event your employment with the Company is terminated
subsequent to a change in control of the Company (as defined in Section 2
hereof) under the circumstances described below.

        1.     Term of Agreement. This Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2003; provided,
however, that commencing on January 1, 2004 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
(meaning that as of each January 1 this Agreement shall then have a term of
two years which shall reduce during the ensuing 12 months but shall again be
extended on the next following January 1 to a term of two years) unless, not
later than the September 30 immediately preceding each such January 1, the
Company shall have given notice that it does not wish to extend this Agreement;
provided further, if a change in control of the Company shall have occurred
during the original or extended term of this Agreement, this Agreement shall
continue in effect for a period of 24 months beyond the month in which such
event occurred.

        2.(i) Change in Control of the Company. No benefits shall be payable
hereunder unless there shall have been a change in control of the Company, as
set forth below. For purposes of this Agreement, a "change in control of the
Company" shall be deemed to have occurred (A) if any "Person" (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), other than (1) a trustee or other fiduciary
holding securities under an employee

--------------------------------------------------------------------------------


benefit plan of the Company, or any Person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan, or
(2) any Person who, on the date hereof, is a director or officer of the Company
or whose shares of common stock of the Company are treated as beneficially owned
(as defined in Rule 13d-3 under the Exchange Act) by any such director or
officer, is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing more than 45% of the combined voting
power of the Company's then outstanding securities; or (B) upon the first
purchase of outstanding shares of the Company's outstanding common stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by the Company, by an employee benefit plan established or maintained by
the Company or by any of their respective affiliates); or (C) if during any
period of two consecutive years, individuals who, at the beginning of such
period, constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clauses (A) or (D) of this Subsection) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds (2/3) of the Company directors
then still in office who either (1) were directors at the beginning of the
period or (2) whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or (D) if the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (E) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets;

        provided, however, a spinoff distribution to shareholders of the Company
of all or part of the Company's equity interest in a subsidiary entity shall not
constitute a change in control of the Company.

         (ii)  Potential Change in Control of the Company. For purposes of this
Agreement, a "potential change in control of the Company" shall be deemed to
have occurred if (A) the Company enters into an agreement, the consummation of
which would result in the occurrence of a change in control of the Company;
(B) any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a change in
control of the Company; (C) any Person, other than (1) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
(2) any Person or entity organized, appointed or established by the Company for
or pursuant to the terms of any such plan, or (3) any Person who, on the date
hereof, is a director or officer of the Company or whose shares of common stock
of the Company are treated as beneficially owned by any such director or
officer, increases his beneficial ownership of such securities by 8% or more of
the shares of the Company issued and outstanding on the date of such
determination; or (D) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a potential change in control of the Company has
occurred. You agree that, subject to the terms and conditions of this Agreement,
in the event of a potential change in control of the Company, you will remain in
the employ of the Company until the earliest of (1) a date which is twelve
(12) months after the occurrence of such potential change in control of the
Company, (2) the termination by you of your employment by reason of death or
Disability or Retirement, as defined in Section 3(i), or (3) the occurrence of a
change in control of the Company.

        3.     Termination Following Change in Control. If any of the events
described in Section 2(i) hereof constituting a change in control of the Company
shall have occurred, you shall be entitled to the benefits provided in
Section 4(iii) hereof upon the subsequent termination of your employment during

2

--------------------------------------------------------------------------------

the term of this Agreement unless such termination is (A) because of your death,
Disability or Retirement, (B) by the Company for Cause, or (C) by you other than
for Good Reason.

          (i)  Disability; Retirement. If, as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties with the Company for six (6) consecutive months, and
within thirty (30) days after Notice of Termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for "Disability". Termination of your employment based on
"Retirement" shall mean your termination in accordance with any retirement
arrangement established with your consent.

         (ii)  Cause. Termination by the Company of your employment for "Cause"
shall mean termination upon (A) an act of dishonesty constituting a felony under
the laws of your domicile and resulting or intending to result in your gain or
personal enrichment at the expense of the Company, or (B) use of drugs or
excessive and habitual use of alcohol either of which substantially affects your
ability to perform your duties with the Company, or (C) continued unauthorized
and significant absences from duty (other than any such absences resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated absences after the issuance of a Notice of Termination by you for
Good Reason as defined in Sections 3(iv) and 3(iii), respectively) after a
written notice is delivered to you by the Company, which notice specifically
identifies the cause referred to above which is identified as the basis for
termination. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the Board with the approval of not less
than three-fourths (3/4) of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to you and
an opportunity for you, together with your counsel, to be heard before the
Board), finding that in the good faith opinion of the Board you were guilty of
conduct set forth above and specifying the particulars thereof in detail.

        (iii)  Good Reason. You shall be entitled to terminate your employment
for Good Reason. For purposes of this Agreement, "Good Reason" shall mean,
without your express written consent, the occurrence after a change in control
of the Company of any of the following circumstances unless, in the case of
paragraphs (A), (B), (G), (H) or (I), such circumstances are fully corrected
prior to the Date of Termination specified in the Notice of Termination, as
defined in Sections 3(v) and 3(iv), respectively, given in respect thereof;

        (A)  any change in your title or corporation office, the assignment to
you of any duties inconsistent with your status as President of the Company, or
a substantial adverse alteration in the nature or status of your
responsibilities (including reporting responsibilities) from those in effect
immediately prior to the change in control of the Company;

        (B)  the change of the principal business of the Company (for purposes
of this Agreement, as it is composed immediately prior to the change in control
of the Company) as evidenced by, but not limited to, any sale of assets of the
Company producing more than 50% of the Company's revenue, or comprising more
than 50% of the Company's total assets, in any of the three most recent
fiscal years prior to such sale;

        (C)  a reduction, without your consent, in your annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

        (D)  the relocation of your principal office to a location more than 50
miles from the location where such office is located immediately prior to the
change in control of the Company except for required travel on Company business
to an extent substantially consistent with your present business travel
obligations;

        (E)  the failure, without your consent, to pay to you any portion of
your current compensation or to pay to you any portion of an installment of
deferred compensation under

3

--------------------------------------------------------------------------------




any deferred compensation program applicable to you, within seven (7) days of
the date such compensation is due;

        (F)  the failure by the Company to continue in effect, except upon
expiration in accordance with their terms, any compensation plan in which you
participate immediately prior to the change in control of the Company which is
material to your total compensation, including but not limited to the Company's
Management Incentive Bonus Plan, Tax-Advantaged Investment Plan, Employee Stock
Ownership Plan and Trust, and 1991 Incentive and Nonstatutory Stock Option Plan,
or any plans adopted in substitution of existing plans prior to the change in
control of the Company, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the change in control
of the Company;

        (G)  the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company's life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of the change in control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive you of any material fringe benefit enjoyed by
you at the time of the change in control of the Company, or the failure by the
Company to provide you with the number of paid vacation days to which you are
entitled on the basis of years of service with the Company in accordance with
the Company's normal vacation policy in effect at the time of the change in
control of the Company;

        (H)  the events described as a breach in Section 6 (i) or (ii) hereof;
or

        (I)   any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(iv) below (and, if applicable, the requirements of Subsection (ii) above); for
purposes of this Agreement, no such purported termination shall be effective.

        Your right to terminate your employment pursuant to this
Subsection (iii) shall not be affected by your incapacity due to physical or
mental illness. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.

        (iv)  Notice of Termination. Any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 7 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

         (v)  Date of Termination, Etc. "Date of Termination" shall mean (A) if
your employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection (ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to
Subsection (ii) above shall be not less than thirty (30) days, and in the case
of a termination pursuant to Subsection (iii) above shall be not less than
fifteen (15) nor more than sixty (60) days, respectively, from the date such
Notice of Termination is given); provided that if within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this proviso), the party

4

--------------------------------------------------------------------------------




receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected); provided further, that the Date of Termination shall be extended by
a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, you shall continue
to perform your duties for the Company and the Company will continue to pay you
your full compensation in effect when the notice giving rise to the dispute was
given (including, but not limited to, base salary) and continue you as a
participant in all compensation, benefit and insurance plans in which you were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved in accordance with this Subsection. Amounts paid
under this Subsection are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

        4.     Compensation Upon Termination or During Disability. Following a
change in control of the Company, as defined by Section 2(i), upon termination
of your employment or during a period of Disability you shall be entitled to the
following benefits:

          (i)  During any period that you fail to perform your full-time duties
with the Company as a result of incapacity due to physical or mental illness,
you shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all compensation payable to you
under the Management Incentive Compensation Plan or other plan during such
period, until this Agreement is terminated pursuant to Section 3(i) hereof.
Thereafter, or in the event your employment shall be terminated by the Company
or by you for Retirement, or by reason of your death, your benefits shall be
determined pursuant to agreements between you and the Company and the Company's
insurance and other compensation programs then in effect in accordance with the
terms of such programs.

         (ii)  If your employment shall be terminated by the Company for Cause
or by you other than for Good Reason, Disability, death or Retirement, the
Company shall pay you your full base salary through the Date of Termination at
the rate in effect at the time Notice of Termination is given, plus all other
amounts to which you are entitled under any compensation plan of the Company at
the time such payments are due, and the Company shall have no further
obligations to you under this Agreement.

        (iii)  If your employment by the Company shall be terminated (a) by the
Company other than for Cause, Retirement or Disability or (b) by you for Good
Reason, then you shall be entitled to the benefits provided below:

        (A)  the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due, except as otherwise provided
below;

        (B)  in lieu of any further salary payments to you for periods
subsequent to the Date of Termination, the Company shall pay as severance pay to
you a lump sum payment (together with the payments provided in paragraph C,
below, the "Severance Payments") equal to 2.5 times the sum of (x) your annual
base salary in effect immediately prior to the occurrence of the circumstance
giving rise to the Notice of Termination given in respect thereof and (y) the
amount paid to you pursuant to the Management Incentive Compensation Plan for
the fiscal year immediately prior to the Notice of Termination;

5

--------------------------------------------------------------------------------




        (C)  notwithstanding any provision of any incentive compensation plan
applicable to you, the Company shall pay to you a lump sum amount equal to the
sum of (x) any incentive compensation which has been allocated or awarded to you
for a fiscal year or other measuring period preceding the Date of Termination
but has not yet been paid, and (y) an allocation under any annual or long-term
incentive plan applicable to you for the current fiscal year with all tests for
income adjusted pro rata according to the number of calendar months, including
the month in which the Date of Termination occurs, that have elapsed in the
fiscal year of termination;

        (D)  the Company shall also pay to you all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code") to any payment or benefit provided hereunder);

        (E)  in the event that you become entitled to payments (the "Severance
Payments") provided under paragraphs (B), (C), and (D), above, and Subsection
(iv), below, if any of the Severance Payments will be subject to the tax (the
"Excise Tax") imposed by section 4999 of the Code, the Company shall pay to you
at the time specified in paragraph (F), below, an additional amount (the
"Gross-Up Payment") such that the net amount retained by you, after deduction of
any Excise Tax on the Severance Payments and any federal and state and local
income tax and Excise Tax upon the payment provided for by this paragraph, shall
be equal to the Severance Payments. For purposes of determining whether any of
the Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (i) any other payments or benefits received or to be received by you
in connection with a change in control of the Company or your termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change in control or any person affiliated with the Company or such person)
shall be treated as "parachute payments" within the meaning of
section 280G(b)(2) of the Code, and all "excess parachute payments" within the
meaning of section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company's independent
auditors and acceptable to you, such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of section 280G(b)(4) of the Code in excess of the
base amount within the meaning of section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, (ii) the amount of the Severance
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Severance Payments or (B) the amount
of excess parachute payments within the meaning of section 280G(b)(1) (after
applying clause (i), above), and (iii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Company's independent
auditors in accordance with the principles of sections 280G(d)(3) and (4) of the
Code. For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of your employment, you shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such

6

--------------------------------------------------------------------------------




reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal and state and local income tax imposed on the Gross-Up Payment
being repaid by you if such repayment results in a reduction in Excise Tax
and/or a federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of your employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess if
finally determined;

        (F)  the payments provided for in paragraphs (B), (C) and (E) above,
shall be made not later than the fifth day following the Date of Termination,
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company, shall pay to you on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to you payable on the fifth day
after demand by the Company (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code).

        (iv)  If your employment shall be terminated (A) by the Company other
than for Cause, Retirement or Disability or (B) by you for Good Reason, then for
a 24-month period after such termination, the Company shall pay you on a monthly
basis an amount equal to 20% of your monthly Base Salary being paid on your Date
of Termination for you to directly acquire whatever benefits you choose for the
24 months immediately following the Date of Termination.

         (v)  You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

        5.     Termination Before Change in Control. If your employment by the
Company shall be terminated by the Company other than for Cause, Retirement or
Disability, and a change in control of the Company occurs within 90 days
thereafter, you shall be entitled to the benefits provided in
Section 4(iii) hereof.

        6.     Successors; Binding Agreement; Release of the Company.

          (i)  In the event there is a disposition of the Company in a
transaction as described in Section 2(i)(A), (B) (C) or (D), and the Company
under new ownership or any successor to the Company in such transactions, and
any business entity beneficially owning directly or indirectly 50% or more
equity interest in the Company or any such successor, (A) does not assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform it if no succession had taken place, or
(B) alternatively, does not offer to provide you an agreement with benefits
substantially similar to this Agreement, then such failure to obtain the events
described in clauses (A) or (B) above of this Section 6(i), prior to the
effectiveness of such succession shall be a breach of this Agreement and shall
entitle you to compensation from the Company in the same amount and on the same
terms as you would be entitled to hereunder if you terminate your Employment for
Good Reason following a change in control of the Company, except that for
purposes of implementing the foregoing, the date on

7

--------------------------------------------------------------------------------

which any such succession becomes effective shall be deemed the Date of
Termination. However, if you enter into an employment agreement with the Company
or such successor as a part of the transaction or if the Company or any such
successor, (1) does assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform it if no
succession had taken place, or (2) alternatively, does offer to provide you an
agreement with benefits substantially similar to this Agreement, then the
obligation hereunder of the Company shall be released from all obligations under
this Agreement.

         (ii)  In the event there is a disposition in a transaction described in
Section 2(iii)(D) and any transferee entity in such a transaction, and any
business entity beneficially owning directly or indirectly 50% or more equity
interest in such transferee entity (A) does not assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform it if no succession had taken place, or (B) alternatively,
does not offer to provide you an agreement with benefits substantially similar
to this Agreement, then such failure to obtain the events described in clauses
(A) or (B) above of this Section 6(ii), prior to the effectiveness of such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you terminate your Employment for Good Reason
following a change in control of the Company, except that for purposes of
implementing the foregoing the date on which any such succession becomes
effective shall be deemed the Date of Termination. However, if you enter into an
employment agreement with the transferee entity as a part of the transaction or
if such transferee entity (1) does assume and agree to perform this Agreement in
the same manner and to the same extent the Company would be required to perform
it if no succession had taken place, or (2) alternatively, does offer to provide
you an agreement with benefits substantially similar to this Agreement, then the
obligation hereunder of the Company shall be released from all obligations under
this Agreement.

        (iii)  This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.

        (iv)  Your obligations hereunder shall inure to the benefit of and be
enforceable by the Company and each of its successors and assigns by contract,
operation of law or otherwise.

        7.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by overnight courier, transmitted
electronically over the internet as long as confirmation of receipt is obtained
from the recipient or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the CEO with a copy to the
Secretary of the Company to Hathaway Corporation, 8228 Park Meadows Drive,
Littleton, Colorado 80124, or to such other address as any such person may have
furnished to the others in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

        8.     Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or

8

--------------------------------------------------------------------------------


conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
incorporation of the Company. All references to sections of the Exchange Act or
the Code shall be deemed also to refer to any successor provisions to such
sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under Section 4 shall survive the expiration of the
term of this Agreement.

        9.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        10.   Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the city where you reside or in an alternate location approved by you in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

        11.   Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent provided by law.

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.


 
 
Sincerely,
 
 
HATHAWAY CORPORATION
 
 
By
 
/s/  RICHARD D. SMITH      

--------------------------------------------------------------------------------

Name:  Richard D. Smith
Title:    CEO

APPROVED September 6, 2002.


/s/  RICHARD S. WARZALA      

--------------------------------------------------------------------------------

Richard S. Warzala
 
 
 
 

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14

